              Case 21-12374-RAM         Doc 94     Filed 07/15/21    Page 1 of 80




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:                                                      Chapter 11

AVENTURA HOTEL PROPERTIES, LLC,                             Case No. 21-12374-BKC-RAM
TRIPTYCH MIAMI HOLDINGS, LLC,                               Case No. 21-12375-BKC-RAM

            Debtors.                                       Jointly Administered Under
____________________________________/                      Case No. 21-12374-BKC-RAM

                DEBTORS’ MOTION FOR ENTRY OF AN ORDER
    (A) AUTHORIZING THE SALE OF REAL PROPERTY OF THE CHAPTER 11
     ESTATES FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES
                PURSUANT TO 11 U.S.C. §363; (B) ESTABLISHING
          BIDDING PROCEDURES AND SALE PROCESS; (C) APPROVING
      ASSET PURCHASE AGREEMENT WITH INTEGRA REAL ESTATE, LLC;
    (D) SCHEDULING SALE HEARING; AND (E) GRANTING RELATED RELIEF

         AVENTURA HOTEL PROPERTIES, LLC (“AHP”) and TRIPTYCH MIAMI

HOLDINGS, LLC (“TMH,” and collectively, the “Debtors” or “Debtors-In-Possession”)

pursuant to §§105 and 363 of Title 11 of the United States Code (hereinafter the “Bankruptcy

Code”), Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 2002-1, 6004-1, 6006-1 and 9014-1, file this Motion for

Entry of an Order (A) Authorizing the Sale of Real Property of the Chapter 11 Estate Free and

Clear of Liens, Claims and Encumbrances Pursuant to 11 U.S.C. §363; (B) Establishing Bidding

Procedures and Sale Process; (C) Approving Asset Purchase Agreement with Integra Real

Estate, LLC; (D) Scheduling Sale Hearing; and (E) Granting Related Relief (the “Motion”).

         Pursuant to the Motion, the Debtors request the Court set a hearing on the Motion to

approve the Contract (as defined herein) (the “Approval Hearing”) and seek entry of an Order

establishing bidding procedures for the solicitation of higher and better offers and to conduct an

auction sale in accordance with the Bidding Procedures (defined herein) set forth in Section IV
             Case 21-12374-RAM          Doc 94       Filed 07/15/21   Page 2 of 80




of this Motion and granting the relief described herein including, but not limited to, setting a

hearing to approve a sale of the Property (as defined herein) pursuant to §363 of the Bankruptcy

Code (the “Sale Hearing”).

I.     INTRODUCTION.
       The Debtors’ principal asset is approximately one acre of vacant land at 3601 N. Miami

Avenue, at the intersection of Miami’s Wynwood, Midtown and Design District neighborhoods

the “Property”). The Debtors sought to develop a 475,000 square foot 3-unit condominium

mixed-use project having (a) a 297- bedroom full-service lifestyle hotel, (b) approximately

40,000 square feet of premium retail space and 60,000 square feet of AAA office space, and (c) a

structured parking garage with approximately 400 parking spaces.

       By this Motion, the Debtors request Court authority to sell the Property to Integra Real

Estate, LLC or its assign (“Integra”), a Miami-based private equity and full service real estate

development company, subject to higher and better offers. Integra has agreed to pay $25.5

million for the Property, without any financing or appraisal contingencies, subject to the

expiration of a due diligence period and the approval of the sale by the Bankruptcy Court

pursuant to §363 of the Bankruptcy Code. Attached as Exhibit A is copy of the Contract

between Debtor AHP and Integra.

       To date, the Contract represents the strongest offer that was received by the Debtors after

a comprehensive sale process led by the Debtor’s court-approved real estate broker.           The

proposed sale of the Property is subject to higher or better offers and, if any such offers are

received or if Integra terminates the Contract at the expiration of the due diligence period, the

Debtors request that the Court conduct an absolute auction at a final sale hearing and authorize

the sale of the Property at such hearing to the successful bidder in accordance with the proposed

bidding procedures outlined in this Motion. The Debtors respectfully request the Bankruptcy


                                                 2
             Case 21-12374-RAM          Doc 94       Filed 07/15/21   Page 3 of 80




Court conduct the auction and final sale hearing on or before August 23, 2021.

II.     JURISDICTION, VENUE AND STATUTORY AND PROCEDURAL BASIS.
        1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334. This is a

core proceeding pursuant to 28 U.S.C. §157(b)(2)(A). Venue is proper pursuant to 28 U.S.C.

§§1408 and 1409. The statutory predicates for the requested relief are §§105(a), 363(b), (f), (k),

and (m), and 365(a) of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9014 and

Local Rules 2002-1, 6004-1, 6006-1 and 9014-1.

III.    BACKGROUND.

       A.    The Debtors’ Pre-Petition Business.

        2.     In July 2014, Debtor AHP acquired the Property for purposes of developing the

Property into a project generally knowns as the Triptych Project. Debtor TMH owns 100% of

the membership interests of Debtor AHP.

        3.     On July 31 2018, LV Midtown, LLC (“Secured Creditor”) extended a loan (the

“LV Loan”) in the original principal amount of $15,000,000 (the “Loan Transaction”). The

Loan is secured by, among other things, a first priority mortgage against the Property. The LV

Loan is also secured by a pledge by TMH of 100% of the membership interests in AHP, pursuant

to the terms of a Pledge and Security Agreement dated July 31, 2018 (the “Pledge Agreement”).

        4.     In connection with the LV Loan, AHP also executed a Redemption Agreement

with QR Triptych, LLC (“QR Triptych”) (the “Redemption Agreement”) that provided for AHP

to redeem all of QR Triptych’s interests in AHP in exchange for (i) payment of $3 million from

the proceeds of the LV Loan; and (ii) AHP executing a promissory note in the original principal

amount of $8,238,579 (the “QR Note”).

        5.     The Property is the subject of a pending foreclosure lawsuit commenced by the

Secured Creditor on September 20, 2020, in the matter styled: LV Midtown, LLC v. Aventura


                                                 3
             Case 21-12374-RAM          Doc 94       Filed 07/15/21   Page 4 of 80




Hotel Properties, LLC, et al., Case No.: 2020-018857-CA-23 (the “Foreclosure Case”) in the

Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County Florida (the “State

Court”).

     B.      The Debtors’ Bankruptcy Case.

       6.      On March 12, 2021 (the “Petition Date”), the Debtors filed voluntary petitions in

this Court for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

Code”) and, as a result, the Foreclosure Case has been stayed since the Petition Date by

operation of section 362 of the Bankruptcy Code.

       7.      On March 15, 2021, the Court granted the Debtors’ Ex-Parte Motion for Joint

Administration [ECF No. 11], providing for the designation of Case No. 21-12375-BKC-RAM

as the “Lead Case.” To date, a creditors’ committee, trustee or examiner has not been appointed

in this case. The Debtors are operating and managing the business and affairs of their respective

bankruptcy estates (the “Estates”) as debtors-in-possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.

       8.      On May 19, 2021, the Secured Creditor filed a secured claim, Claim No. 5-1, in

an amount not less than $18,944,582.14, plus accrued interest, attorneys’ fees and costs as of the

Petition Date (the “Secured Claim”) in the Bankruptcy Case.

       9.      On May 19, 2021, QR Triptych, LLC (“QR Triptych”) filed Claim No. 6-1

[Debtor AHP] (the “QR Claim”). The QR Claim asserts a claim against AHP in the amount of

$8,238,579.20, and purports to be secured by a subordinate mortgage on the Property. However,

the QR Claim does not contain evidence of AHP’s alleged indebtedness to QR Triptych and

instead relies upon a promissory note evidencing only indebtedness to LV Midtown.

       10.     On June 15, 2021, the Debtors commenced an adversary proceeding against QR




                                                 4
              Case 21-12374-RAM          Doc 94       Filed 07/15/21   Page 5 of 80




Triptych and JQ Real Estate, LLC.        See Adv. Case No. 21-12374-RAM (the “Avoidance

Litigation”). The Avoidance Litigation was filed to avoid certain inequitable transactions made

for the benefit of QR Triptych - a former equity investor in Debtor TMH – that were paid from

the assets of Debtor AHP. In summary, the Debtors seek to avoid (i) $2.2 million transferred by

Debtor AHP to Defendant JQRE (an entity related to QR Triptych and to which the Debtors were

not indebted); (ii) $3 million transferred by Debtor AHP to Defendant QR Triptych on account

of its equity in Debtor TMH; and (iii) the incurrence by Debtor AHP of an $8.2 million

subordinated mortgage in favor of Defendant QR Triptych in exchange for nothing of value to

Debtor AHP. The Debtors also objected to QR Triptych’s filed proof of claim and seek

mandatory and equitable subordination.

       11.     On June 16, 2021, the Court approved a settlement between the Debtors and the

Secured Creditor [ECF No. 85] (the “LV Settlement”)1 that provides, among other things for:

       (a) The allowance of Secured Creditor’s Secured Claim in the amount of $20,468,837.91
           as of September 15, 2021 (the “Payoff Amount”).

       (b) Notwithstanding the stipulated Indebtedness and Payoff Amount, the Secured
           Creditor shall agree to accept a discounted lump sum amount of $19,600,000
           (“Release Price”) in full and final satisfaction of the Secured Claim against the
           Estates under 11 U.S.C. § 506 of the Code provided that (a) such Release Price is
           indefeasibly paid to and actually received by Secured Creditor in cleared funds on or
           before September 15, 2021, (b) each of the milestones identified in the LV Settlement
           are completed; and (c) and the Debtors have timely complied with each and every
           term of the LV Settlement.

       (c) In consideration to the Estates for the compromise of alleged defenses to the claim of
           the Secured Creditor and for the timely sale and/or liquidation of the Property (as set
           forth in the LV Settlement), the Secured Creditor consented to a carve-out/surcharge
           from the Payoff Amount in favor of the bankruptcy estate of Debtor AHP in the
           amount of $800,000.00 (the “Surcharge Contribution”) solely to the extent of
           available cash proceeds in excess of the Release Price, for the benefit of the Debtors


1
 Please refer the Debtors’ Expedited Motion to Approve Settlement and Compromise with LV Midtown,
LLC [ECF No. 55] and the Order Approving the LV Settlement [ECF No. 85] for a complete description
of the LV Settlement.


                                                  5
               Case 21-12374-RAM          Doc 94       Filed 07/15/21   Page 6 of 80




             bankruptcy estates (i.e., for the payment of administrative expenses and for
             distribution to general unsecured creditors). Further, Secured Creditor agreed to a
             reduction of the Payoff Amount by $68,837.91 (the "Settlement Reduction"), which
             Settlement Reduction is reflected in the Release Price and Secured Creditor waived
             any right to assert such amount against the Estates or against any third party (subject
             to the terms of the LV Settlement).

       (d) Further, the Release Price was determined to be the full amount of Secured Creditor’s
           credit bid under 11 U.S.C. § 363(k) or otherwise (the “Credit Bid”) with respect to
           any sale process in respect of the Property that complies with the LV Settlement and
           that actually closes on or before September 15, 2021.

     C.       The Proposed Sale of the Property.

       12.      The Debtors scrutinized proposals from leading international brokerages to

facilitate the marketing and sale of the Property.      On April 26, 2021, the Debtors reached an

agreement to broker the sale of the Property John Crotty and Avison Young-Florida, LLC

(“Avison Young”).

       13.      On June 1, 2021, the Court granted the Debtors’ Motion to Employ Avison

Young and approved the Exclusive Sales Listing Agreement with the Avison Young (the

“Listing Agreement”) [ECF No. 53].

       14.      Pursuant to the terms of the Listing Agreement, Avison Young assisted the

Debtors in marketing and selling the Triptych Project by: (i) preparing a marketing program; (ii)

preparing descriptive marketing materials; (iii) providing advice and assistance in structuring the

offering price and sales terms; (iv) exercising reasonable efforts to procure a buyer for the

Triptych Project; (v) negotiating, in coordination with Debtors’ representatives, the terms and

conditions of the sale of the Triptych Project; and (v) distributing marketing information on the

Triptych Project to co-brokers.

       15.      The Listing Agreement provides for Avison Young to receive a brokerage fee in

the amount of 150 basis points (1.50%) of the gross sales price of the Triptych Project

(collectively, the “Commission”). In order to facilitate lender approval, Avison Young agreed to


                                                   6
              Case 21-12374-RAM           Doc 94       Filed 07/15/21   Page 7 of 80




waive any commission due or cost advanced by it under the Listing Agreement if the purchase

price did not exceed the Release Price.

       16.     Upon its retention, Avison Young developed a sales and marketing process and

made a call for interested buyers to submit offers on or before June 24, 2021. In the course of

the sales process, Avison Young contacted and marketed the property to over 14,000 hospitality

investors, 6,300 potential investors through the Real Clear Markets platform, 2,100 developers,

and 1,110 outside brokers. The marketing efforts resulted in over 3,200 CoStar listing page

visits and the execution of 59 confidentiality agreements by potential buyers.

       17.     After the expiration of the call for offers, the Debtors analyzed all offers received

for the purchase of the Property. In consultation with Avison Young and counsel, the Debtors

exercised their business judgment to advance negotiations for the sale of the Property to Integra.

       18.     On July 15, 2021, AHP and Integra entered into the Contract for the “As Is” Sale

and Purchase of Vacant Land, pursuant to the terms set forth herein below and Exhibit “A” (the

“Contract”). Pursuant to the Contract, Integra’s deadline to complete all due diligence with

respect to purchase of Property is Saturday, August 14, 2021 (the “Due Diligence Deadline”).

IV.    PROPOSED SALE TRANSACTION, BIDDING PROCEDURES AND SALE
       PROCESS.

      A.     Terms of the Proposed Sale Transaction with Integra.

       19.     The Debtors intend to sell the Property to Integra pursuant to the Contract or to

the successful bidder at an auction sale through the sale process described in this Motion,

consistent with the due process requirements of the Bankruptcy Code and Bankruptcy Rules. The

Contract should be consulted for the actual terms of the sale. In the event of a conflict, the terms

of the Contract control, but is summarized below for ease of reference.




                                                   7
      Case 21-12374-RAM           Doc 94       Filed 07/15/21   Page 8 of 80




Seller: Aventura Hotel Properties, LLC

Purchaser: Integra Real Estate, LLC

Assets: Debtor AHP is selling the following asset: all right, title and interest of
Seller in the assemblage of land located at 3601 N. Miami Avenue, in Miami-
Dade County, Florida as more particularly described on Exhibit “A” attached to
the Contract (the “Property”), inclusive of any development rights previously
obtained by Seller, together with all plans, drawings, as-built record drawings,
transferable consents, authorizations, variances or waivers, permits, entitlements,
utility rights, reservations and approvals related thereto, if any, and subject to
Bankruptcy Court approval.

Purchase Price: The purchase price for the Property is Twenty Five Million Five
Hundred Thousand and 00/100 Dollars ($25,500,000.00) (the “Purchase Price”),
subject to better and higher offers.

Deposit: The designated closing agent under the Contract, Pardo Jackson
Gainsburg, PL, 200 S.E. First Street, Suite 700, Miami, Florida 33131 (the
“Closing Agent”). The Buyer shall deposit Two Hundred and Fifty Thousand and
00/100 Dollars ($250,000.00) (the “First Deposit”) with the Closing Agent (as
defined below), within three (3) business days after the Effective Date. If Buyer
does not terminate the Contract prior to the expiration of the Due Diligence
Period (as defined below), then Buyer shall make a second deposit of One Million
and No/100 Dollars ($1,000,000) (the “Second Deposit”) (the First Deposit and
Second Deposit are collectively referred to herein as the “Deposit”) with the
Closing Agent (as defined below) no later than three (3) business days following
the expiration of the Due Diligence Period (as defined below).

Closing: The Closing shall take place upon entry of an order of the Bankruptcy
Court approving this Contract and sale of the Property, but in no event later than
September 15, 2021. At the Closing, Seller shall deliver to Purchaser a Statutory
Warranty Deed and such other instruments of transfer and conveyance as
provided in the Contract.

Due Diligence: Buyer shall have the right, at its sole cost and expense, to
conduct such investigations, studies, analyses, surveys, searches, interviews and
tests as Buyer shall deem necessary or appropriate to evaluate the suitability of
the Property for Buyer’s intended use (collectively, the “Inspections”). Buyer
shall have until the end of the date that is thirty (30) days after the Effective Date
of this Contract (the “Due Diligence Period”) to determine, in its sole discretion,
whether the Contract is suitable for Buyer’s intended use. If Buyer determines,
for any reason, that the Property is not suitable for Buyer’s intended use, then
Buyer shall have the right to terminate this Contract before the expiration of the
Due Diligence Period by delivering written notice to Seller, in which case, the
Deposit shall be returned to Buyer, and the Parties shall have no further
obligations to one another except those that expressly survive termination of this


                                           8
                Case 21-12374-RAM       Doc 94       Filed 07/15/21   Page 9 of 80




       Contract. If Buyer fails to terminate this Contract before the expiration of the
       Due Diligence Period, then Buyer will be deemed to have waived such
       termination right, the Deposit shall become non-refundable to Buyer (except
       where otherwise provided in this Contract), and the Parties shall proceed to
       Closing in accordance with the terms and conditions of this Contract. In such
       event, Buyer shall accept the Property in its as “AS IS” condition, except as
       otherwise provided in this Contract.

     B.      The Contract, Sale Process and Bidding Procedures.
       20.      The Debtors submit that the terms of the Contract were: (i) negotiated at arm’s

length with Integra, who was represented by competent and experienced counsel; (ii) are fair and

reasonable and (iii) suitable for a transaction of this nature. Accordingly, the Debtors seeks

approval of the Contract and for the Contract to serve as the form purchase contract in the event

prospective bidders seek to participate in the final and absolute auction process described below.

       21.      To ensure that the Debtors are able to derive maximum value from the Property,

the Debtors negotiated with Integra and preserved the right to solicit higher and better offers for

the Property, as provided below.

       22.      The Debtors seek to accept the highest and/or best offer for the Property as

determined and approved by the Bankruptcy Court. In the event that Integra terminates the

Contract prior to the Due Diligence Deadline, the Debtors will nevertheless proceed to an

absolute auction sale in accordance with the following Bidding Procedures. Accordingly, the

Debtors seeks approval and implementation of the following bidding procedures (the “Bidding

Procedures”):

               i.      competing bid(s) shall be made upon substantially similar terms
       and provisions as contained in the Contract and as otherwise provided in the
       order(s) of the Bankruptcy Court approving the Motion and Bidding Procedures
       as set forth herein, provided however, that such competing bids shall not contain a
       Due Diligence Period (“Competing Bid(s)”);




                                                 9
     Case 21-12374-RAM         Doc 94        Filed 07/15/21   Page 10 of 80




        ii.    Competing Bid(s) shall be received, in writing, by Debtor’s
counsel Jesus M. Suarez, Esq., 100 SE Second Street, 44th Floor, Miami,
Florida 33301, jsuarez@gjb-law.com, by 5:00 p.m., two (2) calendar days prior
to the Sale Hearing (to be set by the Bankruptcy Court) (the “Bid Deadline”), in
the form of a fully executed, substantially similar version of the Contract (the
“Competing Bid Contract”), along with: (a) a refundable deposit in the amount of
ten percent (10%) of the purchase price identified in the Competing Bid Contract
(the “Competing Bid Deposit”) in readily available funds delivered to the Closing
Agent (wire transfer instructions shall be provided by the Closing Agent and/or
Debtors’ counsel upon written request directed to jsuarez@gjb-law.com);
provided however, that in the event that the Competing Bid is accepted and
approved as the highest and best offer, such Competing Bid Deposit shall be non-
refundable; (b) the Competing Bid shall not be subject to any contingency
whatsoever, shall be subject to Bankruptcy Court approval, and shall be
accompanied by evidence that the prospective buyer submitting the Competing
Bid has the ability to consummate the purchase transaction and comply with all
terms thereto; and (c) information that indicates to the Debtor, in the Debtor’s
discretion, and subject to Bankruptcy Court approval, that the prospective buyer’s
Competing Bid is submitted as a good faith, arm’s length transaction entitled to
the protections of §363(m) of the Bankruptcy Code;

       iii.    the Debtors, in their discretion in consultation with Secured
Creditor, and subject to Bankruptcy Court approval, shall determine whether any
Competing Bid(s) received by the Bid Deadline constitute a qualified bid with
capacity to close as provided in the respective Competing Bid Contract and may
be accepted as a qualified bid (the “Qualified Bid”);

       iv.     Integra shall be deemed to have submitted a Qualified Bid
provided that, at the time of the auction sale, the Due Diligence Deadline has
expired, Integra has not terminated the Contract, and Integra has otherwise
complied with its obligations thereunder. Secured Creditor LV Midtown shall be
deemed a Qualified Bidder and may submit a Qualified Bid in an amount not to
exceed their 363(k) Bid (as defined below) in the amount of the Release Price
without the necessity of otherwise complying with these Bid Procedures;

        v.      should the Debtors receive multiple Qualified Bids by the Bid
Deadline, the Bankruptcy Court shall conduct the Sale Hearing as a final and
absolute auction, at which time the Bankruptcy Court will determine the best and
highest offer for sale of the Property (the “Auction”). The Auction shall be
conducted at the United States Bankruptcy Court, 301 N. Miami Avenue,
Courtroom 4, Miami, Florida 33131, on the date of the Sale Hearing or as soon
thereafter as the Bankruptcy Court may be available;




                                        10
             Case 21-12374-RAM          Doc 94        Filed 07/15/21   Page 11 of 80




              vi.     any prospective buyers with a Qualified Bid (the “Qualified
       Bidder(s)”) shall be permitted to participate in the Auction. The minimum bidding
       increments above the highest and best Qualified Bid accepted at the time of the
       Auction, shall be not less than two-hundred fifty thousand dollars ($250,000.00)
       (the “Bid Increment(s)”);

               vii.    the competitive bidding among the Qualified Bidders shall
       continue until the Bankruptcy Court determines it has received the highest and/or
       best bid for the Property (the “Successful Bidder”);

               viii. the Qualified Bidder submitting the second highest Qualified Bid
       accepted at the Auction, if any, shall be deemed the back-up bidder (the “Back-
       Up Bidder”) and shall be obligated to close on the transaction contemplated under
       the purchase Contract submitted for approval with such Qualified Bid within
       seven (7) days from the tendering of written notice by the Debtors to the Back-Up
       Bidder of the Successful Bidder’s failure to close and the Competing Bid Deposit
       of the Back-Up Bidder shall be non-refundable if Back-Up Bidder is called upon
       to close on its Qualified Bid and fails to do so; and

               ix.    notwithstanding the above Bidding Procedures, in the event that
       Integra or another Qualified Bidder(s) is not deemed to be the Successful Bidder
       or Back-Up Bidder at the Auction, then all Deposits or Additional Deposits shall
       be refunded by the Debtors or Closing Agent (collectively, the “Refundable
       Deposit(s)”) to the respective party submitting the Refundable Deposit, within
       five (5) business days of the Auction or upon further order of the Bankruptcy
       Court, and Secured Creditor LV Midtown may exercise its Qualified Bid in an
       amount not up to the amount 363(k) Bid (as defined below) and shall be the
       Successful Bidder.

       23.     The foregoing procedures attempt to create a final competitive sale process to

achieve the highest and/or best offer for the Property, while assuring that a final sale of the

Property occurs in accordance of the terms of the LV Settlement.

       24.     Notwithstanding the above Bidding Procedures, Secured Creditor shall have the

right, but not the obligation, to credit bid the amount of the Release Price pursuant to §363(k) of

the Bankruptcy Code in connection with the sale of the Property pursuant to this Motion (the

“363(k) Bid”). Pursuant to the LV Settlement, the 363(k) Bid is not subject to objection. In the

event that Secured Creditor exercises its 363(k) Bid option, such bid shall be subject to the

Bidding Procedures outlined herein and any order(s) approving this Motion, except that Secured



                                                 11
               Case 21-12374-RAM        Doc 94        Filed 07/15/21   Page 12 of 80




Creditor shall not be required to submit a Deposit or Additional Deposit for purposes of bidding

at the Auction nor shall Secured Creditor be required to submit a Competing Bid in advance of

the auction.

     C.        Form and Manner of Notice of Bidding Procedures and Sale.

       25.      Pursuant to Bankruptcy Rule 6004(a), notice of the proposed sale of the Property

outside the ordinary course of business is to be provided in accordance with Bankruptcy Rule

2002(a)(2), (c)(1), and (k). These provisions of Bankruptcy Rule 2002 provide that all creditors

are to receive at least twenty-one (21) days’ notice of a sale of estate assets outside the ordinary

course of business, unless the Bankruptcy Court, for cause, shortens the time or directs another

method for providing notice. Fed. R. Bankr. P. 2002(a)(2).

       26.      Bankruptcy Rule 2002(c)(1) provides that the notice of the proposed sale of assets

is to include a general description of the assets, the time and place of any public sale, the terms

and conditions of any private sale and the time fixed for filing objections. Upon obtaining a date

and time for the Sale Hearing and/or Auction from the Bankruptcy Court at the Approval

Hearing, the Debtors shall submit a proposed Order outlining the requirements set forth in

Bankruptcy Rule 2002(c)(1).

       27.      With respect to Bankruptcy Rule 6004-1(B)(6), the Debtors do not maintain

personally identifiable information and thus does not have a policy of prohibiting the transfer of

personally identifiable information. To that end, the Debtors do not believe a consumer privacy

ombudsman is required under §332 of the Bankruptcy Code.




                                                 12
             Case 21-12374-RAM           Doc 94        Filed 07/15/21   Page 13 of 80




V.     AUTHORITY FOR RELIEF.

     A.      The Bankruptcy Code Permits the Debtors to Sell the Property Outside of the
             Ordinary Course of Business.
       28.     Property of the estate may be sold outside the ordinary course of business. Section

363(b)(1) of the Bankruptcy Code provides, in part, that “[t]he trustee, after notice and a hearing,

may use, sell, or lease, other than in the ordinary course of business, property of the estate.” 11

U.S.C. § 363(b)(1). A debtor-in-possession or trustee may sell substantially all of its assets prior

to proposal of a plan of reorganization. In re Parkstone Med. Info. Sys., 2001 WL 36189822 at

*1 (Bankr. S.D. Fla. Oct. 16, 2001) (Hyman, J.); In re Lionel Corporation, 722 F.2d 1063, 1070-

71 (2d Cir. 1983). Courts have held that transactions should be approved under §363(b)(1) of the

Bankruptcy Code when: (a) they are supported by the sound business judgment of the debtor’s

management or the trustee; (b) interested parties are provided with adequate and reasonable

notice; (c) the sale price is fair and reasonable; and (d) the purchaser is acting in good faith. See,

e.g, Meyers v. Martin (In re Martin), 933 F.3d 513, 515 (7th Cir. 1991); In re Abbott Dairies of

Penn, Inc., 788 F.2d 143 (3d Cir. 1986); Comm. of Equity Sec. Holders v. Lionel Corp. (In re

Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983); In re Delaware & Hudson Ry. Co., 124 B.R.

169 (D. Del. 1991); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (D. Del. 1987); In re

General Motors Corp., 407 B.R. 463, 498 Bankr. S.D.N.Y. 2009); In re Chrysler LLC, 405 B.R.

84, 94 (Bankr. S.D.N.Y. 2009). Here, each of these factors is met.

       29.     The Debtors, in the sound exercise of their business judgment, concluded that the

sale of the Property pursuant to the terms and conditions of the Contract presents the best option

for maximizing the value of the Property and satisfying, in part, its debts owed to Secured

Creditor and to creditors of the Estate. Selling the Property will permit the Debtors to realize the

value of the Property and eliminate accruing interest, taxes and administrative expense.



                                                  13
              Case 21-12374-RAM           Doc 94        Filed 07/15/21   Page 14 of 80




        30.     To date, the Contract submitted by Integra is the best purchase offer the Debtors

received for the purchase of the Property. In order to ensure the highest possible return for the

Debtors’ estates and creditors, AHP has conditioned its obligation to proceed under the Contract

on the Debtor’s ability to receive higher and/or better offers through a competitive Auction,

appropriate and in the best interest of Debtor’s creditors. In addition, the Debtors have protected

the Estates by ensuring that, in the event that Integra terminates the Contract before the Due

Diligence Deadline, an absolute auction sale will nevertheless occur resulting in the final

disposition of the Property to a party submitting a Competing Bid or to Secured Creditor through

the exercise of its 363(k) Bid.

        31.     Accordingly, the Debtors respectfully submit that ample business justification

exists for the sale of the Property pursuant to the sale process proposed in this Motion.

      B.      The Sale of the Property Will be Free and Clear of Liens, Claims, and
              Encumbrances.
        32.     Pursuant to §363(f) of the Bankruptcy Code, the Debtors will sell the Property

free and clear of all liens, claims, liabilities, encumbrances and other interests. Any liens will

attach to the proceeds of the sale. This Court has the statutory authority to authorize the sale free

and clear of liens. Pursuant to §363(f) of the Bankruptcy Code, the Debtors may sell all or any

part of property of the estate pursuant to §363(b) or (c), free and clear of any and all liens,

claims, liabilities, encumbrances, or other interests, if:

                (i) applicable non-bankruptcy law permits sale of such property free and
                clear of such interest;
                (ii) each entity holding a lien, claim or interest consents;
                (iii)such interest is a lien and the price at which such property is to be sold
                is greater than the aggregate value of all liens on such property;
                (iv) such interest is in bona fide dispute; or
                (v) such entity could be compelled, in a legal or equitable proceeding, to
                accept a money satisfaction of such interest.

11 U.S.C. § 363(f); In re Smart World Tech., LLC, 423 F.3d 166, 169 n. 3 (2d Cir. 2005); In re


                                                   14
              Case 21-12374-RAM         Doc 94        Filed 07/15/21   Page 15 of 80




Elliot, 94 B.R. 343, 345 (E.D. Pa. 1988) (determining § 363(f) is written in the disjunctive; the

court may approve a sale “free and clear” provided at least one of the subsections is met). The

Property is subject to (i) the first mortgage lien held by Secured Creditor LV Midtown and (ii)

the disputed second mortgage lien held by QR Triptych, which is the subject of the Avoidance

Litigation. See, ¶10, supra. The proposed sale of the Property under the Contract to Integra as

set forth in this Motion satisfies the Debtors’ obligations to Secured Creditor pursuant to the LV

Settlement and provides a meaningful recovery to the Debtors’ general unsecured creditors,

thereby meeting the requirements of §363(f)(ii) of the Bankruptcy Code.

       33.     As a result, the Debtors propose to sell the Property free and clear of all successor

liability claims, in addition to liens, claims and encumbrances. See e.g., In re Trans World

Airlines, Inc., 322 F.3d 283, 288-90 (3d Cir. 2003); In re Chrysler, LLC, 576 F.3d 108, 126 (2d

Cir. 2009); Am. Living Sys. V. Bonapfel (In re All Am. Of Ashburn, Inc.), 56 B.R. 186, 189-90

(Bankr. N.D. Ga. 1986), aff’d 805 F.2d 1515 (11th Cir. 1986).

     C.       Integra is Entitled to the Protections Afforded by 11 U.S.C. §363(m) because
              the Proposed Sale is in Good Faith.
       34.     Section 363(m) of the Bankruptcy Code provides that reversal or modification on

appeal of a transaction authorized under §363(b) does not affect the validity of the sale to an

entity that acquired the property in good faith. See 11 U.S.C. § 363(m); In re Stadium

Management Corp., 895 F.2d 845 (1st Cir. 1990); In re Adamson Co., Inc., 159 F.3d 896 (4th

Cir. 1998).

       35.     Although the Bankruptcy Code does not define good faith, courts have recognized

that the kind of misconduct that would destroy a good faith status involves fraud, collusion

between purchasers and other offerors, or an attempt to grossly take advantage of other offerors.

In re Abbott Dairies of Pa., Inc., 788 F.2d at 147; In re Gucci, 126 F.3d 380, 390 (2d Cir. 1997).



                                                 15
              Case 21-12374-RAM         Doc 94        Filed 07/15/21   Page 16 of 80




       36.     AHP and Integra negotiated the Contract and the transaction contemplated in this

Motion in good faith. Integra is not an affiliate or insider of the Debtors, nor is it in any way

related to the Debtors. Accordingly, the Debtors request the Order approving the sale to Integra,

should it be the purchaser of the Property, or the Successful Bidder, contain a finding that Integra

or the Successful Bidder is a good-faith purchaser entitled to the protections of §363(m).

      D.      The Bidding Procedures are Appropriate and Will Maximize the Value
              Received for the Property.
       37.     Courts uniformly recognize that procedures intended to enhance competitive

bidding are consistent with the goal of maximizing the value received by the estate and therefore

are appropriate in the context of bankruptcy sales. See, e.g., In re Montgomery Ward Holding

Corp., Case No. 97-1409 (PJW) (Bankr. D. Del. Aug. 6, 1997); In re Integrated Resources, Inc.,

147 B.R. 650, 659 (S.D.N.Y. 1992); In re Financial News Network, Inc., 126 B.R. 152, 156

(Bankr. S.D.N.Y. 1991) (stating “court-imposed rules for the disposition of assets … [should]

provide an adequate basis for comparison of offers, and [should] provide for a fair and efficient

resolution of bankrupt estates.”).

       38.     The proposed Bidding Procedures will allow the Debtors to conduct the Auction

in a controlled, fair and open fashion that will encourage participation by financially capable

bidders, thereby increasing the likelihood they will receive the best possible consideration for the

Property. They also allow the Debtors to undertake the Auction process in as expeditious a

manner as possible, which the Debtors believe is essential to maintaining and maximizing the

value of their Estates.

       39.     The Debtors believe that the Bidding Procedures will encourage bidding for the

Property and are appropriate under the relevant standards governing auction proceedings and

bidding incentives in bankruptcy proceedings. See Integrated Resources, 147 B.R. at 659; In re



                                                 16
             Case 21-12374-RAM         Doc 94        Filed 07/15/21   Page 17 of 80




995 Fifth Avenue Assocs., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989).

       WHEREFORE, the Debtors, AVENTURA HOTEL PROPERTIES, LLC (“AHP”) and

TRIPTYCH MIAMI HOLDINGS, LLC respectfully request the Bankruptcy Court set an

Approval Hearing on the Motion, and enter an Order: (i) authorizing AHP to sell the Property

free and clear of all liens, claims and encumbrances, pursuant to 11 U.S.C. §363; (ii) approving

the Contract, subject to better and higher offers; (iii) approving the Bidding Procedures and sale

process; (iv) setting a Sale Hearing and/or Auction date on or before August 23, 2021, or as soon

as possible as the Court’s schedule permits; and (v) granting such other and further relief as is

just and proper.

       Dated this 15th day of July, 2021.

                                             Respectfully submitted,

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Debtors-in-Possession
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, FL 33131
                                             Tel.: (305) 349-2300
                                             Fax.: (305) 349-2310

                                             By:/s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Fla. Bar No. 280852
                                                    jgenovese@gjb-law.com
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    jsuarez@gjb-law.com




                                                17
Case 21-12374-RAM    Doc 94        Filed 07/15/21   Page 18 of 80




                    EXHIBIT A




                              18
             Case 21-12374-RAM         Doc 94     Filed 07/15/21     Page 19 of 80




        CONTRACT FOR “AS IS” SALE AND PURCHASE OF VACANT LAND

        FOR AND IN CONSIDERATION of the mutual benefits accruing and expected to
accrue hereunder Aventura Hotel Properties, LLC , a Florida limited liability company and
Chapter 11 Debtor in Possession, whose mailing address is 1001 SW 2 nd Avenue, Suite 300,
Miami, Florida 33127 (hereinafter “Seller”) and Integra Real Estate, LLC, a Florida limited
liability company, whose mailing address is 150 SE Second Avenue, Suite 800, Miami, Florida
33131 (hereinafter called “Buyer”), enter into this Contract For “As Is” Sale And Purchase of
Vacant Land (the “Contract”) and intend to be legally bound by the terms and conditions
hereinafter set forth. The effective date of this contract shall be July 15, 2021, the date of
execution of this Contract by the Buyer (the “Effective Date”).
       ONE. PROPERTY: Seller agrees to sell and Buyer agrees to buy all that certain
assemblage of land, including all right, title and interest of Seller in the assemblage of land
located at 3601 N. Miami Avenue, in Miami-Dade County, Florida as more particularly
described on Exhibit “A” attached hereto and made a part hereof (the “Property”), inclusive of
any development rights previously obtained by Seller, together with all plans, drawings, as-built
record drawings, transferable consents, authorizations, variances or waivers, permits,
entitlements, utility rights, reservations and approvals related thereto, if any, and subject to
Bankruptcy Court approval.
       TWO. PURCHASE PRICE AND DEPOSIT: The purchase price for the Property is
Twenty-Five Million Five Hundred Thousand DOLLARS ($25,500,000.00) (the “Purchase
Price”), which shall be paid at closing by indefeasible payment made by wire transfer (the
"Closing"). The Closing shall take place upon entry of an order of the Bankruptcy Court
approving this Contract and sale of the Property but in no event later than September 15, 2021.
The Buyer shall deposit Two Hundred and Fifty Thousand and 00/100 Dollars ($250,000.00)
(the “First Deposit”) with the Closing Agent (as defined below), within three (3) business days
after the Effective Date. If Buyer does not terminate the Contract prior to the expiration of the
Due Diligence Period (as defined below), then Buyer shall make a second deposit of One Million
and No/100 Dollars ($1,000,000) (the “Second Deposit”) (the First Deposit and Second Deposit
are collectively referred to herein as the “Deposit”) with the Closing Agent (as defined below) no
later than three (3) days following the expiration of the Due Diligence Period (as defined below).
Subject to the terms of the Contract, the Second Deposit, along with the First Deposit, shall then
             Case 21-12374-RAM           Doc 94     Filed 07/15/21      Page 20 of 80




become non-refundable in accordance with the terms of this Contract. The First Deposit and
Second Deposit shall be delivered to Seller and applied as a credit against the Purchase Price at
Closing.
       THREE. INSPECTIONS. Buyer shall have the right, at its sole cost and expense, to
conduct such investigations, studies, analyses, surveys, searches, interviews and tests as Buyer
shall deem necessary or appropriate to evaluate the suitability of the Property for Buyer’s
intended use (collectively, the “Inspections”), and Seller hereby grants Buyer and Buyer’s
Agents the right to enter the Property for purposes of completing its Inspections. Buyer shall
have until the end of the date that is thirty (30) days after the Effective Date of this Contract (the
“Due Diligence Period”) to determine, in its sole discretion, whether the Contract is suitable for
Buyer’s intended use. If Buyer determines, for any reason, that the Property is not suitable for
Buyer’s intended use, then Buyer shall have the right to terminate this Contract before the
expiration of the Due Diligence Period by delivering written notice to Seller, in which case, the
Deposit shall be returned to Buyer, and the Parties shall have no further obligations to one
another except those that expressly survive termination of this Contract.          If Buyer fails to
terminate this Contract before the expiration of the Due Diligence Period, then Buyer will be
deemed to have waived such termination right, the Deposit shall become non-refundable to
Buyer (except where otherwise provided in this Contract), and the Parties shall proceed to
Closing in accordance with the terms and conditions of this Contract. In such event, Buyer shall
accept the Property in its as “AS IS” condition, except as otherwise provided in this Contract.
       FOUR. BUYER INDEMNIFICATION. To the extent that Buyer or its employees,
agents or contractors (collectively, “Buyer’s Agents”) conduct Inspections, Buyer agrees (i) to
repair all damage to the Property caused by Buyer or Buyer’s Agents, (ii) not to permit any
mechanics’, materialman’s or other liens to attach to the Property as a result of Inspections
carried out by Buyer or Buyer’s Agents, and if such liens do attach, then Buyer shall, at its sole
cost and expense, remove or bond over the same within fifteen (15) days after notice of same,
and (iii) to indemnify, defend and hold the Seller harmless from and against all losses, costs,
expenses, liabilities, claims and damages, including reasonable attorneys’ fees actually incurred
(collectively “Losses”) suffered by the Seller and caused by the negligent actions or willful
misconduct of Buyer or Buyer’s Agents in conducting Inspections of the Property; provided,
however, that this Section shall not apply to (y) Losses caused by the negligence or willful
             Case 21-12374-RAM          Doc 94     Filed 07/15/21     Page 21 of 80




misconduct of Seller, or its employees, agents or contractors, and/or (z) Losses caused by the
discovery of defects (including violations of law and/or the release of Hazardous Substances (as
hereinafter defined) not introduced by Buyer or Buyer’s Agents).                The term, “Legal
Requirements”, shall mean all applicable federal, state, county, city, municipal and local laws,
statutes, ordinances, regulations, requirements, orders and directives of any Governmental
Authority. The term “Governmental Authority” shall mean all applicable federal, state, county,
city, municipal and local governmental bodies, boards, agencies, courts, regulators, or other
instrumentalities having jurisdiction over the parties and/or the Property. Buyer (or Buyer’s
agents) shall maintain comprehensive public liability insurance with broad form contractual and
personal injury liability endorsements with respect to the Property and Buyer’s and Buyer’s
agents’ activities carried on therein, and with such insurance carriers having an A.M. Best’s Key
Rating Guide Rating of “A-” and a financial category of VII or better and naming Seller as an
additional insured (at the option of Seller), including a waiver of defenses of the insurer based on
the actions or inaction of Buyer. Such liability insurance shall provide coverages of not less than
$1,000,000.00 for injury or death to any one person and $2,000,000.00 for injury or death to
more than one person and $500,000.00 with respect to property damage.
       FIVE. BANKRUPTCY COURT APPROVAL: Notwithstanding anything contained
herein to the contrary, it is expressly agreed and acknowledged by the Seller and Buyer, that this
Contract is an “As Is/Where Is” purchase agreement, and contingent upon the Seller receiving
Bankruptcy Court approval for this transaction. The Seller will seek approval of this Contract
with the United States Bankruptcy Court for the Southern District of Florida (the “Bankruptcy
Court”) in the matter of In re Aventura Hotel Properties, LLC Bankruptcy Case No. Case No.
21-12374-BKC-RAM (the “Bankruptcy Case”) upon a duly filed motion and/or plan of
reorganization or liquidation seeking the approval of the Contract, which shall be noticed for
hearing in the Bankruptcy Court under 11 U.S.C. §363 of the Bankruptcy Code, and as provided
by the Bankruptcy Rules and the Local Rules. The Purchase Price shall remain open subject to
higher and better offers and subject to the Seller receiving the necessary Bankruptcy Court
approval (the “Court Approval”) authorizing the Seller to enter into and perform under this
Contract. The Court Approval shall provide the Seller with an order or judgment containing a
finding by the Bankruptcy Court authorizing the Seller to sell the interests of the Seller free and
clear of all liens, encumbrances and other interests in the Property under 11 U.S.C. §363 of the
             Case 21-12374-RAM           Doc 94     Filed 07/15/21     Page 22 of 80




United States Bankruptcy Code. The Court Approval shall further provide for Seller and give
Seller the authority to (i) sell the Property; and (ii) sell the Property for the proposed Purchase
Price stated herein or the highest and best offer. If Seller is not able to reach an agreement or
Court Approval is not granted, the Contract shall be deemed null and void and cancelled, all
deposits shall be returned to Buyer, and all parties shall be held harmless. Jurisdiction and venue
shall remain with the Bankruptcy Court with respect to any and all matters relating to the
enforcement of this Contract.
       SIX. SURVEY: Seller authorizes Buyer, at Buyer’s expense, to secure the services of a
registered land surveyor (the “Surveyor”) to enter upon and survey the Property in order to
determine the exact dimensions thereof and to prepare a legal description to be used in the deed
of conveyance (the “Survey”). The Survey shall be completed prior to the expiration of the Due
Diligence Period. If the Survey discloses a material variation from the description contained in
Exhibit “A” hereto, or if any easements, encroachments or conditions upon the Property or any
other matter disclosed by said Survey, in the sole opinion of Buyer, would prevent Buyer from
developing the Property in accordance with Buyer’s plans and specifications, Buyer shall, within
five (5) days of the date of completion of the Survey or the expiration of the Due Diligence
Period, whichever is earlier, either (i) cancel the Contract and receive back its Deposit, and
Buyer and Seller shall be released from any liability under this Contract, or (ii) accept the
Property as disclosed by the Survey and proceed to Closing as described herein. If Buyer fails to
notify Seller in writing of its election to cancel the Contract within five (5) days from the date of
completion of the Survey or the expiration of the Due Diligence Period, Buyer shall be deemed
to have accepted the Property as disclosed by the Survey.
       SEVEN. TITLE: The Property shall be conveyed by statutory warranty deed (the
“Deed”) executed by Seller, free and clear of all liens, claims and encumbrances as provided
under 11 U.S.C. §363 of the Bankruptcy Code and subject to Court Approval as provided in this
Contract; provided however, that any easements, restrictions and encumbrances of record in
Exhibit “B” attached hereto shall be subject to the provisions of this Contract; provided,
however, that Buyer shall be permitted to raise as title objections (within ten (10) days of Buyer
being notified thereof) of new matters affecting title of which Buyer receives notice. If Buyer
timely and properly objects to any such other item, then same shall be treated in the same manner
as a title defect which, if not cured, shall entitle Buyer to terminate the Contract and the return of
             Case 21-12374-RAM          Doc 94     Filed 07/15/21     Page 23 of 80




its Deposit. Additionally, if any municipal violation is issued after the expiration of the Due
Diligence Period, then, if not cured prior to Closing, Buyer shall have the option to either (i)
proceed to Closing, or (ii) terminate the Contract by delivering written notice to Seller and
receive back its Deposit. On or prior to the expiration of the Due Diligence Period, Buyer shall
notify Seller as to which contracts, if any, Buyer will assume and which contracts shall be
terminated by Seller (hereinafter, the “Unassumed Contracts”) at Closing (to the extent Seller is
able to terminate such contracts prior to Closing); and, Seller shall terminate all Unassumed
Contracts prior to Closing. If Seller is unable to terminate any Unassumed Contracts, then Buyer
may terminate this Agreement by delivering written notice to Seller; and, upon delivery of such
notice, the Closing Agent is authorized and directed to return the Deposit to Buyer. Title
examination fees shall be paid by Buyer and the premium for title insurance in the amount of the
Purchase Price shall be paid by Buyer at Closing. The Buyer acknowledges and accepts that title
shall be subject to and Buyer assumes permitted exceptions as set forth in Exhibit B. Any
objection to title shall be made prior to the expiration of the Due Diligence Period or is otherwise
deemed waived.
       EIGHT. TAXES/UTILITIES: At or prior to Closing, Seller shall pay all prior years’ ad
valorem and non ad valorem taxes owed on the Property. All real estate taxes (other than
transfer taxes) for the 2021 calendar year and water, sewer and other utility charges shall be
prorated as of the date of transfer of title to Buyer. To the extent any special assessments exist
that must be satisfied prior to or in connection with the Closing in order for the Closing Agent to
deliver a title policy to Buyer, such special assessments shall be paid, discharged or satisfied
from the proceeds of the Purchase Price at Closing. All applicable transfer taxes shall be paid by
Seller at Closing.
       NINE. COMMISSIONS: Seller shall pay any real estate broker commission due as a
result of this sale in accordance with the listing agreement executed by and between the Seller
and Avison Young – Florida, LLC, and approved by the Order Granting Application to Employ
John K. Crotty of Avison Young - Florida, LLC as Exclusive Real Estate Sales Broker Effective
as of April 26, 2021 [ECF No. 53] dated June 4, 2021in the Bankruptcy Case. Subject to the
foregoing, the parties each represent and warrant to the other that no real estate broker(s),
salesman (salesmen) or finder(s) have been involved in this transaction.
       TEN. POSSESSION: Seller shall deliver possession of the Property at Closing upon
              Case 21-12374-RAM          Doc 94     Filed 07/15/21     Page 24 of 80




transfer of title to Buyer.
        ELEVEN. CLOSING: The Closing shall be consummated on the date set forth in in this
Contract, through Pardo Jackson Gainsburg, PL, 200 S.E. First Street, Suite 700, Miami, Florida
33131, as closing agent (the “Closing Agent”), unless the terms and conditions of this Contract
have not been satisfied.
        TWELVE.         ASSIGNMENT: Buyer may not assign its right, title and interest under
this Contract. Notwithstanding the foregoing to the contrary, Seller hereby consents to an
assignment at or prior to Closing by Buyer of Buyer’s interest in this Contract to an affiliate or
related company which is controlled by, or under common control with, Buyer, provided that
such affiliate or related company shall assume, in writing (by execution of an assignment and
assumption agreement), all of Buyer’s obligations under this Contract. In the event of an
assignment, Buyer shall not be relieved of its obligations under this Contract.

        THIRTEEN. REPRESENTATIONS AND WARRANTIES:

        (a)     Seller represents and warrants, to the best of its knowledge, the following:

                (i)    The Property is being sold strictly in “AS IS / WHERE IS” condition with
        right of inspections. The Seller shall make no repairs and repairs are not a condition to
        the sale. The Seller does not make or give any warranties expressed or implied, it is the
        sole responsibility of Buyer to perform all inspections and due diligence Buyer deems
        necessary for the purchase of the Property. This clause shall survive the Closing or any
        termination of the Contract.

                (ii)    Seller is a limited liability corporation validly existing, organized and in
        good standing under the laws of the State of Florida and duly authorized to do business in
        the State of Florida. Seller has (i) the power, right and authority to enter into and perform
        all of the obligations required of Seller under this Contract and the instruments and
        documents referenced herein, and to consummate the transaction contemplated hereby,
        subject to Court Approval and (ii) taken all requisite action and obtained all requisite
        consents, releases and permissions in connection with entering into this Contract and the
        instruments and documents referenced herein or required under any covenant, agreement,
        encumbrance, law or regulation with respect to the obligations required hereunder,
        subject to Court Approval.

               (iii)  This Contract is, and all agreements, instruments and documents to be
        executed and delivered by Seller pursuant to this Contract shall be, duly authorized,
        executed and delivered by Seller, subject to Court Approval. This Contract is, and all
        agreements, instruments and documents to be executed and delivered by Seller pursuant
        to this Contract shall be, valid and legally binding upon Seller and enforceable in
        accordance with their respective terms, subject to Court Approval. Neither the execution
     Case 21-12374-RAM           Doc 94     Filed 07/15/21      Page 25 of 80




of this Contract nor the consummation of the transactions contemplated hereby does now
constitute or shall result in a breach of, or a default under, any agreement, document,
instrument or other obligation to which Seller is a party or by which Seller may be bound.

         (iv) All work that has been performed, or labor or materials supplied, at or on
the Property, or in connection with the construction, maintenance, rehabilitation or
alteration of the Property or any of the Improvements, including any claim for payment
of any of the same or the right to place a lien against the Property by any contractor,
subcontractor or other party, if any, shall be satisfied, paid, or otherwise discharged at or
prior to Closing, to the extent required for the Closing Agent to issue a title policy to
Buyer.

       (v)     Seller is a “United States Person”               within    the   meaning    of
Section 1445(f)(3) of the Internal Revenue Code amended.

(vi)    To Seller’s knowledge, there are no condemnation, zoning or other land-use
regulation proceedings, either instituted, or planned to be instituted, with respect to the
Property which would adversely affect the use and operation of the Property for its
intended purpose or the value of the Property, nor has Seller received notice of any
special assessment proceedings affecting the Property.

        (vii) Except to the extent disclosed to Buyer in writing or in the materials made
available to Buyer for its review prior to the date hereof, Seller has not received written
notice of any proposed special assessments which would affect the Property.

       (viii) Seller has not received written notice from any Governmental Authority
having jurisdiction over the Property stating that the Property is in violation of, any
permit, zoning, building, fire or health code or other applicable law which remains
uncured.

        (ix)    Seller has not received written notice from any Governmental Authority
having jurisdiction over the Property stating that the Property is in violation of any
Environmental Law which remains uncured. As used herein, “Environmental Law”
means, collectively, (1) the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”) (41 U.S.C. § 9601 et seq.) the Resource
Conservation and Recovery Act, 42 U.S.C. § § 6901 et seq. (“RCRA”), and the Toxic
Substances Control Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.); and (2) any
other federal, state or local laws, ordinances, statutes, codes, rules, regulations, orders or
decrees now or hereinafter in effect relating to (A) pollution, (B) the protection or
regulation of human health, natural resources or the environment, (C) the treatment,
storage or disposal of Hazardous Materials, or (D) the emission, discharge, release or
threatened release of Hazardous Materials into the environment. As used herein,
“Hazardous Materials” means, collectively, any chemical, waste, or other material that is
or contains (1) any “hazardous substance” as now or hereafter defined in § 101(14) of
CERCLA or any regulations promulgated under CERCLA; (2) any “hazardous” or
“toxic” waste as now or hereafter defined in RCRA or any regulations promulgated under
RCRA; (3) any substance now or hereafter regulated by TSCA or any regulations, rule,
      Case 21-12374-RAM         Doc 94     Filed 07/15/21     Page 26 of 80




order or requirement promulgated under TSCA; (4) petroleum, petroleum by products,
gasoline, diesel fuel, or other petroleum hydrocarbons; (5) asbestos and asbestos-
containing material in any form, whether friable or non-friable; (6) polychlorinated
byphenyls; or (7) lead and lead-containing products. Except for any above-ground
storage tanks which serve as the fuel system for the Property, there are no storage tanks
located on the Property.

        (x)    The agreements attached hereto as Exhibit “C” are the only leases,
service contracts, licenses or occupancy agreements currently in effect with respect to the
Property and Seller has provided a true and complete copy of each to Buyer. Seller has
not sent a default notice to any such contract party which remains uncured. Seller has not
received written notice from any such contract party of a default by Seller under any such
contract which default by Seller remains uncured.

        (xi)    Seller has good and marketable title to the Property, and no person (other
than Buyer to this Contract) has a right or option to acquire the Property or any direct or
indirect interest in the Property.

(b)    Buyer represents and warrants the following:

        (i)    Buyer is a limited liability company validly existing and organized under
and by virtue of the laws of the State of Florida. Buyer has the power, financing right and
authority to enter into and perform all of the obligations required of Buyer under this
Contract and the instruments and documents referenced herein.

       (ii)   This Contract is, and all agreements, instruments and documents to be
executed and delivered by Buyer pursuant to this Contract shall be, duly authorized,
executed and delivered by Buyer. This Contract is, and all agreements, instruments and
documents to be executed and delivered by Buyer pursuant to this Contract shall be, valid
and legally binding upon Buyer and enforceable in accordance with their respective
terms.

        (iii)  No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other action
under Federal or state bankruptcy law is pending against or, to the best of Buyer’s
knowledge, contemplated by Buyer.

        (iv)   Neither the execution of this Contract nor the consummation of the
transactions contemplated hereby does now constitute or shall result in a breach of, or a
default under, any agreement, document, instrument or other obligation to which Buyer is
a party or by which Buyer may be bound, or any law, statute, ordinance, rule,
governmental regulation or any writ, injunction, order or decree of any court or
governmental body, applicable to Buyer or to the Property.

(c)    The provisions of the Section shall survive Closing.
             Case 21-12374-RAM         Doc 94      Filed 07/15/21     Page 27 of 80




       FOURTEEN. CONDITIONS PRECEDENT TO CLOSING:

       (a)    The obligation of Buyer to consummate the acquisition of the Property hereunder
is subject to the satisfaction of each of the following conditions precedent (collectively, the
“Conditions Precedent”):
               (i)    Representations and warranties of Seller contained in this Contract shall
       be true, complete and accurate, in all material respects, on and as of the date hereof and
       the Closing as if the same were made or re-made on and as of Closing;

              (ii)    Title to the Property shall be as described in this Contract;

              (iii)  Seller shall have performed each and every material obligation and
       covenant of Seller to be performed hereunder except to the extent waived by Buyer in
       writing;

             (iv)    Seller shall deliver at the Closing the following original executed
       documents to the Closing Agent:

                      a. The Deed;

                      b. An assignment and assumption of contracts, if applicable;

                      c. An “Owner’s Affidavit”, in form reasonably acceptable to Buyer and
                         sufficient for the Closing Agent to delete any exceptions for (a)
                         mechanics’ or materialmen’s liens arising from work at the Property
                         which is the responsibility of Seller hereunder, and (b) parties in
                         possession, other than tenants as tenants only;

                      d. A gap affidavit, in a form reasonably acceptable to Buyer and Closing
                         Agent;

                      e. A certificate pursuant to the Foreign Investment in Real Property Tax
                         Act in standard form

                      f. A signed settlement statement setting forth the payments, debits and
                         credits to occur at Closing, including the Purchase Price, the Deposit
                         and the Closing prorations referenced above;

                      g. A certificate dated as of the Closing Date certifying that all of the
                         Seller's representations and warranties set forth in this Contract remain
                         true, correct and complete in all respects as when first made hereunder;

                      h. An assignment of any intangible personal property contemplated under
                         this Contract;

                      i. Such resolutions in form and content as the Closing Agent may
                         reasonably request evidencing Seller's existence, power and authority
              Case 21-12374-RAM            Doc 94   Filed 07/15/21      Page 28 of 80




                            to enter into and execute this Contract and to consummate the
                            transactions herein contemplated; and

                        j. All other documents reasonably necessary or otherwise required by
                           Buyer or Closing Agent to consummate the transactions contemplated
                           by this Agreement.



        (b)     The obligation of Seller to consummate the sale of the Property herewith is
subject to the satisfaction of each of the following conditions precedent:
                (i)    Representations and warranties of Buyer contained in this Contract shall
        be true, complete and accurate, in all material respects, on and as of the date hereof and
        the Closing as if the same were made or re-made on and as of the Closing;

               (ii)  Buyer shall have performed each and every material obligation and
        covenant of Buyer to be performed hereunder except to the extent waived by Seller in
        writing.

        FIFTEEN. SELLER’S AGREEMENTS PRIOR TO CLOSING:

        For the period from the Effective Date to the earlier of (i) termination of the Contract by
either party; or (ii) Closing, Seller shall:
               (a) Provide to Buyer, immediately upon the receipt thereof, any and all notices in
        any manner relating to the Property received by Seller or its agents or representatives
        from any governmental or quasi-governmental instrumentality, insurance company or
        from any other entity or party.

                (b) Take all actions necessary to comply with all of the Entitlements, Easements
        and all other agreements, covenants, encumbrances and obligations affecting or relating
        to the Property. Seller shall pay (or cause to be paid) all utility bills, tax bills and other
        invoices and expenses relating to the Property, as and when the same become due or the
        amount thereof shall be credited to Buyer against the Purchase Price at Closing, to the
        extent required to complete the Closing.

                (c) Not, without the prior written consent of Buyer, except for purposes of filing
        the Contract with the Bankruptcy Court for Bankruptcy Court approval and providing
        notice of sale of the Property to all interested parties in the Bankruptcy Case pursuant to
        the Bankruptcy Code, disclose or provide a copy of this Contract, or any part hereof, or
        any of the agreements, covenants or transactions contained herein, or delivered in
        connection herewith, to any third party (other than to Seller’s professional advisors,
        management agents, or to others as Seller may be required by process of law).

               (d) Not, without the prior written consent of Buyer, enter into, renew or amend
        any contracts, leases, licenses or other agreements in respect of the Property.
             Case 21-12374-RAM          Doc 94     Filed 07/15/21      Page 29 of 80




               (e) Not, without the prior written consent of Buyer, grant or record any easement,
       permit, right of way, encumbrance or other interest of any kind affecting the Property.

              (f) Not knowingly discharge, disburse, release, dispose of, or allow to escape or
       migrate, on or from the Property, any hazardous materials (hereinafter defined).

              (g) Not, without the prior written consent of Buyer, file, consent or support any
       application to change the zoning classification of the Property.

               (h) Provide to Buyer all correspondence, filings, reports and other documentation
       submitted to or received from governmental authorities after the Effective Date relating
       to tanks or other environmental conditions on the Property.

       SIXTEEN. BREACH OF CONTRACT:

        (a)     By SELLER: In the event the purchase and sale hereunder is not closed by
reason of Seller’s default hereunder, the parties hereto agree that upon Seller’s failure to cure
such default within fifteen (15) days of receipt of written notice of such default from Buyer,
Buyer shall be entitled to return of the Deposit. In no event shall Buyer have the right, and Buyer
hereby waives the right to, and in no event shall Seller be liable for, any special, incidental,
exemplary and consequential damages, including, but not limited to, the loss of profits or
revenue, interference with business operations, or loss of tenants, lenders, investors, or buyers, or
inability to use the Property.

        (b)     By BUYER: In the event the purchase and sale hereunder is not closed by reason
of Buyer’s default hereunder, the parties agree that upon Buyer’s failure to cure such default
within ten (10) days of receipt of written notice from Seller and without further authorization or
signature from Buyer, the Closing Agent shall deliver the Deposit to Seller, as full liquidated
damages for Buyer’s default. In no event shall Seller have the right and Seller hereby waives the
right to sue for specific performance, and in no event shall Buyer be liable for any special,
incidental, exemplary and consequential damages, including, but not limited to, the loss of
profits or revenue, interference with business operations, or loss of tenants, lenders, investors, or
buyers, or inability to sell the Property. The parties hereto expressly acknowledge that it is
impossible to estimate more precisely the damages to be suffered by Seller upon Buyer’s default,
and that the Deposit is intended not as a penalty, but as full liquidated damages. In the event the
purchase and sale contemplated in the Contract is not consummated because of Buyer’s default,
Buyer hereby waives and releases any right to (and hereby covenants that it shall not) sue Seller
to recover the amount set forth or any part thereof on the grounds that it is unreasonable in
amount or is a penalty and not agreed upon and reasonable liquidated damages.
       SEVENTEEN. NOTICES: Any notice or communication required or permitted under
this Contract must be in writing. Such notice will be deemed validly given for all purposes when
delivered by electronic mail, when deposited in registered or certified United States mail, return
receipt requested, or overnight delivery service, addressed to the party for whom such notice is
intended, at the following addresses:
             Case 21-12374-RAM           Doc 94     Filed 07/15/21      Page 30 of 80




               (a)     if to Seller:

                       Aventura Hotel Properties, LLC
                       c/o Francisco Arocha
                       1001 SW 2nd Avenue, Suite 300,
                       Miami, Florida 33126
                       farocha@hesgroup.com

                       with a copy to:

                       Genovese Joblove & Battista, P.A.
                       c/o Jesus M. Suarez
                       100 SE Second Street, 44th Floor
                       Miami, Florida 33133
                       jsuarez@gjb-law.com

               (b)     if to Buyer:

                       Integra Real Estate, LLC
                           150 S.E. 2nd Avenue, Suite 800
                       Miami, FL 33131
                       vb@integrafl.com

               (c)     if to Closing Agent:

                       Pardo Jackson Gainsburg, PL
                       200 S.E. First Street, Suite 700
                       Miami, FL 33131
                       mpardo@pardojackson.com

       EIGHTEEN. MERGER:                 This Contract supersedes all prior negotiations and
understandings between the parties and constitutes the entire Contract with respect to the
purchase and sale of the Property. The Contract shall be binding upon Seller and Buyer and their
respective successors and assigns; provided, Seller may not assign its interest under this Contract
except with the written consent of Buyer.
       NINETEEN. SECTION HEADINGS: The section headings in this Contract are for the
purpose of convenience only and shall in no way be held to explain, modify or aid in the
interpretation, construction or the meaning of the provisions herein.
       TWENTY. TERMINATION – DEPOSIT: If this Contract is canceled in accordance
with the provisions hereof, Seller shall return the Deposit to Buyer, and Seller and Buyer shall be
released from any obligation or liability to the other under this Contract.
             Case 21-12374-RAM          Doc 94     Filed 07/15/21     Page 31 of 80




       TWENTY ONE. DISPUTES: Any dispute under this agreement shall be subject to the
exclusive jurisdiction of the United States District Court for the Southern District of Florida
(“Miami Division”) with any disputes to be resolved in the Bankruptcy Case (as defined in this
Contract) with the prevailing party to be entitled to an award of reasonable attorney’s fees.




       TWENTY TWO. ESCROW: The Deposit shall be held in escrow by the Closing Agent
upon the following terms:
                (a)     The Deposit shall be delivered to the Closing Agent and shall be held by
the Closing Agent until the Closing or sooner termination of this Agreement. Closing Agent
shall deliver or apply the Deposit in accordance with the terms of this section.

               (b)      At the Closing, the Deposit shall be paid by Closing Agent to Seller. If,
for any reason, the Closing does not occur and either party makes a written demand upon
Closing Agent for payment of such amount, Closing Agent shall give written notice to the other
party of such demand. If Closing Agent does not receive a written objection from the other party
to the proposed payment within one (1) business day after the giving of such notice, Closing
Agent is hereby authorized to make such payment. If Closing Agent does receive such written
objection within such one (1) business day period, or if for any other reason the Closing Agent in
good faith shall elect not to make such payment, Closing Agent shall continue to hold such
amount until otherwise directed by joint written instructions from Seller and Buyer or by a non-
appealable final order from a court of competent jurisdiction. However, Closing Agent shall
have the right at any time to deposit the Deposit and the interest accrued thereon, if any, with the
clerk of the court having jurisdiction in the county in which the Property is located. Closing
Agent shall give written notice of such deposit to Seller and Buyer and, upon such deposit,
Closing Agent shall be relieved and discharged of all further obligations hereunder.

               (c)     Buyer and Seller agree that:

                      (i)     the duties of the Closing Agent are only as herein specifically
provided, and, except for the provisions of subsection (d) hereof, are purely ministerial in nature,
and the Closing Agent shall incur no liability whatever except for Closing Agent's willful
misconduct or gross negligence, as long as the Closing Agent has acted in good faith;

                       (ii)    the Closing Agent shall not be liable or responsible for the
collection of the proceeds of the check (if paid by check) representing the Deposit;

                      (iii)  in the performance of its duties hereof, the Closing Agent shall be
entitled to rely upon any document, instrument or signature reasonably believed by Closing
Agent to be genuine and signed by either Seller or Buyer or its successors;
             Case 21-12374-RAM           Doc 94     Filed 07/15/21     Page 32 of 80




                       (iv)   the Closing Agent may assume that any person purporting to give
any notice of instructions in accordance with the provisions hereof has been duly authorized to
do so;

                          (v)   except as provided in subsection (d) hereof, and except for any
loss, liability, costs or expenses arising as a result of Closing Agent's willful misconduct or gross
negligence, Seller and Buyer each hereby indemnifies the Closing Agent for, and holds it
harmless against, any and all loss, liability, costs or expenses, including, without limitation,
reasonable attorneys' fees incurred by Closing Agent in serving as Closing Agent hereunder and
in faithfully discharging its duties and obligations hereunder;

                     (vi)   Seller and Buyer each hereby releases the Closing Agent from any
act done or omitted to be done by the Closing Agent in good faith in the performance of its
duties hereunder.

                (d)     The Closing Agent is acting as a stakeholder only with respect to the
Deposit. If there is any dispute as to whether the Closing Agent is obligated to deliver the
Deposit or as to whom said Deposit is to be delivered, the Closing Agent shall not be required to
make any delivery, but in such event the Closing Agent may hold the same until receipt by the
Closing Agent of an authorization in writing, signed by all of the parties having any interest in
such dispute, directing the disposition of the Deposit and any interest accrued thereon, or in the
absence of such authorization the Closing Agent may hold the Deposit and any interest accrued
thereon until the final determination of the rights of the parties in an appropriate proceeding. If
such written authorization is not given, or proceedings for such determination are not begun
within thirty (30) days of the date set forth herein for the Closing and diligently continued, the
Closing Agent may, but is not required to, bring an appropriate action or proceeding for leave to
deliver the Deposit and any interest accrued thereon to a Florida state court of competent
jurisdiction, pending such determination. The Closing Agent shall be reimbursed for all costs and
expenses of such action or proceeding including, without limitation, reasonable attorneys' fees
and disbursements at all tribunal levels, by the party determined not to be entitled to the Deposit,
or if the Deposit is split between the parties hereto, such costs of the Closing Agent shall be split,
pro rata, between Seller and Purchaser, based upon the amount of the Deposit received by each.
Upon making delivery of the Deposit in the manner provided in this Agreement, the Closing
Agent shall have no further liability hereunder.

               (e)     Closing Agent shall have the right, but not the obligation, to invest the
Deposit in an interest-bearing account with a financial institution approved by Closing Agent
conditioned upon receiving an appropriate W-9 form from Buyer. Closing Agent shall not be
liable for any losses suffered in connection with any such investment and shall have no
obligation to obtain the best, or otherwise seek to maximize the rate of interest earned on any
such investment. Any fees or charges in connection with such investment shall be paid out of the
amounts held in escrow before any other payments shall be required to be made from such
amounts.

             (f)     Upon any delivery of the amount remaining in escrow as provided herein,
Closing Agent shall be relieved of all liability, responsibility or obligation with respect to or
             Case 21-12374-RAM          Doc 94     Filed 07/15/21     Page 33 of 80




arising out of the escrow or under this Agreement. Closing Agent shall not be bound by any
modification to this Section unless Closing Agent shall have agreed to such modification in
writing.

              (g)      The Closing Agent has executed this Agreement solely to confirm that the
Closing Agent shall be receiving funds constituting the Deposit (subject to collection) and will
hold the Deposit, in escrow, pursuant to the provisions of this Agreement.

                (h)     Closing Agent shall be entitled to retain attorneys of its choice, including
an affiliate of Closing Agent, in connection with this escrow and Closing Agent may continue to
represent Buyer in connection with this Agreement, or any dispute which may arise hereunder or
otherwise. Seller hereby acknowledges and consents to the foregoing and, to the fullest extent
permitted by law, waives any objection to Closing Agent, or any law firm related thereto,
representing Buyer in any dispute related to this Agreement.

                           [End of Contract– Signature Page Follows]
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 34 of 80
             Case 21-12374-RAM        Doc 94     Filed 07/15/21   Page 35 of 80




                                 [Signature Page to Contract]




Witnesses:                                         AVENTURA HOTEL PROPERTIES,
                                                   LLC, as Debtor in Possession

_____________________________                      By: ________________________________

_____________________________
                                                   Title:______________________________


      Executed by Seller this 15th day of July, 2021.

                                                    Integra Real Estate, LLC

______________________________                     By: _______________________________

______________________________                              Manager
                                                   Title:_______________________________


      Executed by Buyer this 15th day of July, 2021.
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 36 of 80




                     EXHIBIT “A”
              Case 21-12374-RAM         Doc 94     Filed 07/15/21     Page 37 of 80




                                           EXHIBIT I
                 Triptych Development Site — Aventura Hotel Properties LLC
Address                                 Owner      Color     Folio Number Land SF Land Acre
3701 N Miami Ave Aventura Hotel Properties LLC    Blue (1) 01-3124-026-0070 4,457 SF 0.10 Acres
3630 N Miami Ave Aventura Hotel Properties LLC        Red (2) 01-3124-026-0150    3,269 SF 0.08 Acres
3651 N Miami Ave Aventura Hotel Properties LLC     Yellow (3) 01-3124-026-0060    4,176 SF 0.10 Acres
3601 N Miami Ave Aventura Hotel Properties LLC       Pink (4) 01-3124-026-0160    4,877 SF 0.11 Acres
3651 N Miami Ave Aventura Hotel Properties LLC      Green (5) 01-3124-026-0050    4,533 SF 0.10 Acres
3610 N Miami Ave Aventura Hotel Properties LLC Light Blue (6) 01-3124-026-0170    5,243 SF 0.12 Acres
3601 N Miami Ave Aventura Hotel Properties LLC     Orange (7) 01-3124-026-0010    9,198 SF 0.21 Acres
17 NE 36 ST        Aventura Hotel Properties LLC   Purple (8) 01-3124-026-0030    4,500 SF 0.10 Acres
25 NE 36 ST        Aventura Hotel Properties LLC    White (9) 01-3124-026-0040    4,530 SF 0.10 Acres
 Total                                                                           44,783 SF 1.03 Acres




               150 SE 2nd Avenue, Suite 800 Miami, FL 33131 – Tel: 305-774-0110
                                               5
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 38 of 80




                     EXHIBIT “B”
                            Case 21-12374-RAM                  Doc 94         Filed 07/15/21           Page 39 of 80
                                                                        ALTA Commitment for Title Insurance
                                                                        ISSUED BY


                                                                        First American Title Insurance Company
Schedule BII                                                            File No: 1062-4080409


                                                               SCHEDULE B-II
                                                                    Exceptions

       THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR LIMITATION
       CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT THAT THE
       SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR FEDERAL LAW
       BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY, HANDICAP,
       FAMILIAL STATUS, OR NATIONAL ORIGIN.

       The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
       easement identified in Schedule A, and will include the following Exceptions unless cleared to the
       satisfaction of the Company:

       1.      Defects, liens, encumbrances, adverse claims or other matters, if any, created, first appearing in the
               public records or attaching subsequent to the Effective Date but prior to the date the proposed
               insured acquires for value of record the estate or interest or mortgage thereon covered by this
               Commitment.

       2.      Any rights, interests, or claims of parties in possession of the land not shown by the public records.

       3.      Any encroachment, encumbrance, violation, variation or adverse circumstance affecting the Title that
               would be disclosed by an accurate and complete land survey of the land.

       4.      Any lien, for services, labor, or materials in connection with improvements, repairs or renovations
               provided before, on, or after Date of Policy, not shown by the public records.

       5.      Any dispute as to the boundaries caused by a change in the location of any water body within or
               adjacent to the land prior to Date of Policy, and any adverse claim to all or part of the land that is, at
               Date of Policy, or was previously under water.

       6.      Taxes or special assessments not shown as liens in the public records or in the records of the local
               tax collecting authority, at Date of Policy.

       7.      Any minerals or mineral rights leased, granted or retained by current or prior owners.

       8.      Taxes and assessments for the year 2018 and subsequent years, which are not yet due and payable.

               NOTES FOR STANDARD EXCEPTIONS: Standard Exceptions for parties in possession, for mechanics
               liens, and for taxes or special assessments not shown as liens in the public records shall be deleted
               upon receipt of an acceptable Non-Lien and Possession Affidavit establishing who is in possession of
               the lands, that there are no liens or encumbrances upon the lands other than as set forth in the

This page is only a part of a 2016 ALTA® Commitment for Title Insurance. This Commitment is not valid without the Notice; the Commitment to Issue
Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; and Schedule B, Part II-Exceptions.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 5030012 (5-16-17)        Page 8 of 14                                     ALTA Commitment for Title Insurance (8-1-16) with Florida Modifications
                                                                                                                                               Florida
               Commitment, Case
                              that21-12374-RAM
                                   no improvements toDoc   94 have
                                                     the lands   Filedbeen
                                                                        07/15/21
                                                                           made within Page   40 of
                                                                                          the past 9080
                                                                                                      days or are
               contemplated to be made before closing that will not be paid in full, and that there are no
               unrecorded taxes or assessments that are not shown as existing liens in the public records. Any
               Policies issued hereunder may be subject to a Special Exception for matters disclosed by said
               affidavit.
               Standard Exception(s) for questions of survey may be deleted upon receipt and review of a properly
               certified Survey meeting the Florida Minimum Technical Standards for all land surveys dated no more
               than 90 days prior to closing or such other proof as may be acceptable to the Company. Any Policies
               issued hereunder may be subject to a Special Exception for matters disclosed by said survey or proof.

          The Standard Exception for any minerals or mineral rights leased, granted or retained by current or prior
          owners is hereby deleted.




         9.    Dedications and Easements as shown on the Plat of CENTRAL ADDITION BUENA VISTA, recorded in
               Plat Book 3, Page 191.


        10.    Restrictions, Reservations, Easements and other matters as set forth in Special Warranty Deed
               recorded July 14, 1983 in O.R. Book 11846, Page 642, as affected by Notice Pursuant to Section
               712.05, Florida Statutes recorded October 11, 2011 in O.R. Book 27853, Page 2163 and Agreed
               Order Approving Confidentiality Stipulation recorded June 14, 2012 in O.R. Book 28149, Page 649,
               Final Judgment for Defendants recorded September 27, 2013 in O.R. Book 28842, Page 4750.
               (NOTE: License Agreement for 50 years containing a right of first refusal to purchase billboard sign
               and license.)


        11.    Terms, covenants, conditions and other matters as shown in that certain Memorandum of Lease by
               and between Sandra Boozer, landlord, and National Advertising Company, recorded April 4, 2000 in
               O.R. Book 19053, Page 2052.


        12.    Terms and conditions of that certain Parking Rights Agreements between Aventura Hotel Properties,
               LLC, a Florida limited liability company, as Servient Owner and Fifteen Midtown Properties, LLC, a
               Florida limited liability company, as Adjacent Owner, recorded July 9, 2014 in O.R.Book 29222, Page
               2558 and O.R. Book 29222, Page 2572, which contain a Right of First Offer.


        13.    Agreement for Water and Sanitary Sewer Facilities between Miami-Dade County and Aventura Hotel
               Properties, LLC, recorded November 13, 2015 in O.R. Book 29852, Page 909, as affected by
               Addendum recorded in O.R. Book 30281, Page 4192.


        14.    Tree Permit - Removing and Planting, Covenant Running with the Land recorded August 3, 2016 in
               O.R. Book 30176, Page 3849.


        15.    Restrictions, covenants, conditions and other matters contained in that certain Declaration of
               Restrictive Covenant in lieu of Unity of Title recorded November 23, 2016 in O.R. Book 30319, Page
               2904.


        16.    Terms and conditions of any existing unrecorded lease(s), and all rights of lessee(s) and any parties
               claiming through the lessee(s) under the lease(s).

This page is only a part of a 2016 ALTA® Commitment for Title Insurance. This Commitment is not valid without the Notice; the Commitment to Issue
Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; and Schedule B, Part II-Exceptions.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 5030012 (5-16-17)        Page 9 of 14                                     ALTA Commitment for Title Insurance (8-1-16) with Florida Modifications
                                                                                                                                               Florida
                         Case
          Note: All of the      21-12374-RAM
                           recording                 Doc 94
                                     information contained  hereinFiled
                                                                   refers07/15/21
                                                                          to the PublicPage  41ofofMiami-Dade
                                                                                        Records     80
          County, Florida, unless otherwise indicated. Any reference herein to a Book and Page or Instrument
          Number is a reference to the Official Record Books of said county, unless indicated to the contrary.

          Searched by: Jim Mcginley/ - (954)495-1548 - JMcginley@firstam.com




This page is only a part of a 2016 ALTA® Commitment for Title Insurance. This Commitment is not valid without the Notice; the Commitment to Issue
Policy; the Commitment Conditions; Schedule A; Schedule B, Part I-Requirements; and Schedule B, Part II-Exceptions.
Copyright 2006-2016 American Land Title Association. All rights reserved.
The use of this Form (or any derivative thereof) is restricted to ALTA licensees and ALTA members in good standing as of the date of use. All other uses
are prohibited. Reprinted under license from the American Land Title Association.
Form 5030012 (5-16-17)        Page 10 of 14                                    ALTA Commitment for Title Insurance (8-1-16) with Florida Modifications
                                                                                                                                               Florida
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 42 of 80




                     EXHIBIT “C”
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 43 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 44 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 45 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 46 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 47 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 48 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 49 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 50 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 51 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 52 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 53 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 54 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 55 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 56 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 57 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 58 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 59 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 60 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 61 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 62 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 63 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 64 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 65 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 66 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 67 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 68 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 69 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 70 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 71 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 72 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 73 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 74 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 75 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 76 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 77 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 78 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 79 of 80
Case 21-12374-RAM   Doc 94   Filed 07/15/21   Page 80 of 80
